Title: To Thomas Jefferson from James Monroe, 7 June 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredbg. June 7. 1790.

I wrote you lately by Judge Wilson whom I accompanied to the circuit court at Charlottesville. I have since been to the chancery  which clos’d as to business of consequence on Saturday. Our child who hath been dangerously ill hath so far recover’d as to admit of her removal home. We sit out thither tomorrow, where I shall remain untill the appeals about the 25th.
This will be presented to you by Mr. Garnett a merchant of character and merit, in this town. Whilst a resident here, he was kind and attentive to me, and as a proof of my regard I have taken the liberty to make him known to you. Accept our best wishes for your health & believe me with great respect & esteem yr. affectionate friend & servant,

Jas. Monroe

